Citation Nr: 1602161	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  06-35 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for sleep apnea as secondary to service-connected hypertension.

3.  Entitlement to service connection for a heart disorder as secondary to service-connected hypertension.

4.  Entitlement to service connection for headaches, including as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1988 to December 1988 and from June 1989 to June 1993.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from May 2006, October 2010, and February 2011 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas, in which the RO denied the benefits sought on appeal.

The Board remanded the case in March 2010 for further evidentiary development and adjudication.  Per the Board's instructions, the agency of original jurisdiction (AOJ) attempted to obtain identified records of the Veteran's treatment at the Central Texas VA Medical Center (VAMC) from 1993 to 1997.  The Central Texas VAMC responded in December 2010 that no records of the Veteran's treatment at that facility during those years were available.  The Veteran was provided a statement of the case concerning his claim for a bilateral knee disorder in March 2011.  He was also provided VA examination concerning his claim for headaches in April 2011 and was then provided supplemental statements of the case in June 2011 and February 2015 in which the AOJ again denied his claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issues of entitlement to service connection for sleep apnea and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not experience a knee disorder that manifested during service or is otherwise related to service; no knee disorder was incurred during the Veteran's active military service.

2.  Sleep apnea did not have its clinical onset in service and is not otherwise related to active duty; sleep apnea is not etiologically related to service-connected hypertension.


CONCLUSIONS OF LAW

1.  A knee disorder was not incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Sleep apnea was not incurred or aggravated in service; sleep apnea is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision.

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in October 2005 and September 2009.  See id.  The letters notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  The September 2009 letter, along with a March 2006 letter, notified the Veteran what types of evidence are necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of the VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as post-service treatment from VA and private treatment providers.  The evidence of record also contains report of an examination concerning the Veteran's sleep apnea claim that was requested by VA and performed in August 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examination considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for sleep apnea has been met.  38 C.F.R. § 3.159(c)(4).  

As noted, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  The Board is aware that no VA examination was provided to the Veteran in conjunction with his claim for service connection for a bilateral knee disorder but notes that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, as discussed below, there is simply no indication that the Veteran incurred a knee injury in service or otherwise that any current knee disorder is in any way linked to active duty.  As such, VA is not required to afford the Veteran an examination concerning his claim for a bilateral knee disorder, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  

Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of these claims that need to be obtained.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  This includes a disability made chronically worse by service-connected disability.  Section 1110 does not directly speak to awards of "service connection," but merely authorizes compensation for "disability," which the Court in Allen v. Brown, 7 Vet. App. 439, 448 (1995), construed to mean "impairment of earning capacity."  Section 1110 further requires that the disability have been caused by an injury or disease incurred or aggravated in service.  In its holding in Tobin v. Derwinski, 2 Vet. App. 34 (1991), the Court interpreted 38 CFR § 3.310 to require VA to grant "service connection" for the portion of the non-service-connected disability attributable to aggravation by the service-connected condition.  When read in tandem, the Court's rulings require VA to service connect the degree of aggravation of a non-service-connected condition by a service-connected disability and to pay compensation for that level of disability attributable to such aggravation.  38 C.F.R. § 3.310 (71 Fed. Reg. 52,744 (Sept. 7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Since VA had been complying with Allen and Tobin for more than a decade prior to amendment of 38 C.F.R. § 3.310, the aforementioned regulatory amendment effects no new liberalization or restriction in this appeal.  The changes were essentially non-substantive.

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, n. 4.  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2015) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran has contended that he has a bilateral knee disorder that is etiologically linked to service and that he has sleep apnea that has been caused or aggravated by his service-connected hypertension.  The Veteran does not claim and the record does not show that sleep apnea had its clinical onset in service or is otherwise related to active service.   

The Veteran's service treatment records are silent as to any sleep problems.  He was seen on one occasion, in July 1992, for complaints of pain in his left calf following a basketball injury.  He was diagnosed at that time with a "gastroc strain" on the left, but no complaints or diagnosis of any knee problem is present.  At his June 1993 separation medical examination, he did not report any sleep problems, and he responded "Don't Know" when asked if he had any knee pain.  However, no abnormalities of the musculoskeletal system, lower extremities, or sleep were noted.  The earliest post-service mention of a knee problem is in an August 2005 VA treatment record, at which time he complained of ongoing left knee pain and was diagnosed with chondromalacia of the left knee.  At an August 2006 treatment visit, the Veteran reported a history of left knee arthritis, but no diagnosis of arthritis was assigned at that time.  He was diagnosed with sleep apnea in November 2009 and has continued to seek treatment for the disorder since that time.  The Veteran has additionally contended in statements to VA that he injured his left knee in service while playing basketball and has had pain in the knee since that time. 

The Veteran was provided VA examination in August 2010 concerning his claimed sleep apnea.  At that examination, the examiner acknowledged the Veteran's diagnosis of sleep apnea, which was noted to be improved with CPAP therapy.  The examiner opined that the sleep apnea is less likely than not caused or aggravated by the Veteran's hypertension.  In so finding, the examiner noted, first, that hypertension is not known to cause sleep apnea.  In discussing whether the disorder has been aggravated by hypertension, the examiner found that it was in fact likely that the Veteran's CPAP therapy had improved his symptoms of hypertension, as such treatment is known to "help decrease hypertension in some patients."

Upon review of the evidence of record, the Board finds, first, that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral knee disorder.  The Board concedes that medical records confirm that the Veteran currently suffers from chondromalacia of the left knee.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Importantly, no opinion relating the disorder to service is present in the record, and the Veteran has not submitted any competent medical evidence relating his knee disorder to service.  The Board has considered the evidence of record and finds that there is no competent evidence medically relating the Veteran's current knee disorder to military service.  Absent a medical opinion in the record of a relationship to military service, the Veteran's claim for service connection for a knee disorder must be denied.  There is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service and any current knee disorder.  

As noted above, the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr, 21 Vet. App. 303; Washington, 19 Vet. App. 362.  However, he is not competent to say that any such symptoms were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.  The Veteran has stated that he incurred a knee injury while he was still on duty that led to his present knee disorder.  However, although he is competent to report symptoms such as knee pain, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of the claimed disability.  Further, the Board finds that the record does not support such a contention.  Although the Veteran was treated for a left calf injury in service, diagnosed in July 1992 as a gastrocnemius strain, no knee injury is documented in the service treatment records, and at his June 1993 separation examination, his musculoskeletal system and lower extremities were found to be normal.  Further, the Veteran did not report any knee problems at his June 1993 separation medical history, and no such disorder was diagnosed at that time or at any time prior to 2005, more than a decade after he left service.  The Board thus does not find any claim that the Veteran incurred a knee injury in service that has bothered him from that time to the present to be convincing and to the extent he is referring to the July 1992 incident, this involved the left calf and not the knee.  

Turning to the Veteran's claim for service connection for sleep apnea, because the question of whether a disability such as sleep apnea is related to another disorder such as hypertension is a medical question requiring expertise, the Board relies upon the August 2010 VA examiner's opinions in rendering its decision.  The examination report reflects that the examiner comprehensively examined the Veteran's claims file and understood the medical questions asked by the originating agency.  Additionally, the VA examiner offered a clear rationale for her opinion that the Veteran's sleep apnea was not likely caused or aggravated by his service-connected hypertension, relying on the medical records and her medical expertise.  Specifically, the VA examiners concluded that the Veteran's sleep apnea is not likely linked to his service-connected hypertension or made worse thereby.

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service-connected hypertension and sleep apnea.  In so finding, the Board notes that the August 2010 VA examiner offered a negative opinion as to the possibility of an etiological link between the Veteran's currently diagnosed sleep apnea and his service-connected hypertension.  In so finding, the VA examiner explained that current medical knowledge does not establish that hypertension is a causative factor for sleep apnea.  She further explained that that sleep apnea, when treated with CPAP therapy as in the Veteran's case, can actually improve hypertension symptoms, rather than aggravate them.  There is no medical evidence of record to contradict these findings.  Although the Veteran has contended that he currently suffers from sleep apnea that is the result of his service-connected hypertension, the VA examiner's opinion finds that it not likely that the disorder is related to hypertension.  

As noted above, the Veteran has contended that his currently diagnosed sleep apnea is related to his service-connected hypertension.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr, 21 Vet. App. 303; Washington, 19 Vet. App. 362.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion or render a diagnosis for a complex etiological question such as this, which requires testing and medical expertise to diagnose and ascertain etiology.  The Board notes that although the Veteran is competent to report symptoms, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of his claimed sleep apnea on a secondary basis.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as the etiology of sleep apnea in relation to an additional disability.  See Bostain v. West, 11 Vet. 124, 127 (1998).  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to the Veteran in this instance.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for sleep apnea is denied.


REMAND

The Veteran contends that he experiences headaches as a direct result of a head injury he incurred in service.  In the alternative, the Veteran has contended that his headaches have been caused or worsened by his service-connected hypertension, claiming that his headaches are worse when his blood pressure is elevated.  He also contends that he has a heart disorder that has been caused or worsened by his service-connected hypertension.  In support of his claims, he has submitted Internet articles regarding the possibility of etiological relationships between sleep apnea and heart disease, and between headaches and both head injuries and hypertension.

Service treatment records from the Veteran's service do not reflect any findings or complaints of heart problems, although he was treated for an abrasion and laceration of his left forehead after being hit with a softball bat in June 1990.  At that time, no loss of consciousness was noted, and x-ray of the head was normal.  At a follow-up visit later that month, the only residuals were mild swelling and tenderness at the site of the injury.  At his separation medical examination in June 1993, no neurological or cardiac abnormalities were noted.  At his separation medical history report, the Veteran responded "No" when asked if he experienced headaches, although he did report a history of head injury.  The medical examiner at the time noted the in-service head injury but found the Veteran to have no current disability.  Post-service records from December 1994, November 1997, and December 2000 reflect that the Veteran denied experiencing headaches on each occasion, and he was seen in September 2004 for complaints of headaches for three weeks following an incident in which he struck his head on a door.  The diagnosis was headaches "secondary to minor head trauma."  He reported at that time that he had hit his head in the same spot during service.  However, in later treatment records from September 2006 and April 2007, he reported having had headaches since the in-service injury.  Following such a report in March 2007, he was diagnosed with "headaches secondary to old trauma"; he was subsequently diagnosed with migraines in August 2010 and again in February 2011, which he reported had begun in 1991 following the in-service injury.  

Regarding the Veteran's claimed heart disorder, he was seen in December 2006 for complaints of chest pain and pressure along with jaw pain and left arm pain and tingling.  He was found to have elevated blood pressure and was diagnosed with malignant hypertension with secondary angina from cardiac strain.  Stress testing at a follow-up visit was normal.  He was seen in August 2009 for complaints of chest pain and headaches "whenever the blood pressure is elevated."  At a treadmill stress test in September 2009, the results were found to be inconclusive due to the Veteran's use of beta blockers, but he was noted to have a good exercise tolerance and no chest pain.  He was seen in April 2013 at Scott & White, a private clinic, for complaints of chest pain.  At a May 2013 follow-up visit at Scott & White, he underwent nuclear scan that was noted to display "a large area of anterior ischemia."  Treatment notes from that visit reflect that the Veteran was scheduled for coronary angiography later that same day to assess whether any heart disease was present.  However, no records from that procedure, or from any follow-up treatment, are present in the records.

The Veteran has been provided with multiple VA examinations concerning his claimed headaches and heart disorder.  At an April 2007 hypertension examination, the Veteran was noted to have no heart disorder other than hypertension.  At a headache examination conducted at the same time, the Veteran reported that he had experienced headaches since the in-service head injury but had not sought treatment.  At that time, he was diagnosed with muscle contracture, stress tension headaches.  The examiner opined that the disorder was not likely related to service, reasoning only that the lack of continuous treatment from the injury to the present rendered an etiological relationship doubtful.  At a January 2011 cardiac examination, the Veteran was not found to have any diagnosed heart disorder other than hypertension.  In so finding, the examiner acknowledged the Veteran's complaints of chest pain but noted that the August 2009 EKG was normal, as was the September 2009 stress test.  The Veteran again underwent VA neurological examination in April 2011; at that time, he again reported that he had experienced headaches since the in-service injury.  The examiner diagnosed chronic headaches but opined that the disorder is not likely related to service or to service-connected hypertension.  In so finding, the examiner opined that there had been no loss of consciousness from the in-service head injury and noted that the Veteran had denied experiencing headaches on multiple occasions following that injury.  The examiner further stated, regarding the question of secondary service connection, that the "correlation of the headache with the hypertension was never documented."  In addition, at a December 2015 VA examination for an unrelated claim, the Veteran was noted to have headaches due to the in-service head injury, although no explanation for this opinion was provided.

The United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

The Board finds that a more complete medical opinion from a VA examiner is needed regarding the Veteran's claim for headaches.  On remand, the AOJ must obtain an opinion from the VA examiner who conducted the January 2011 examination.  The examiner must specifically address whether the Veteran currently experiences headaches that are directly related to his time on active duty or have been caused or aggravated by his service-connected hypertension.  The examiner must specifically discuss the Veteran's contentions that his headaches began during service and are worse when his blood pressure is elevated, as well as the findings of the December 2015 psychiatric examiner that the headaches are due to the in-service head injury, in the context of any negative opinion.  See 38 U.S.C.A. § 5103A.  (If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the January 2011 VA examiner is unavailable or if such examination is needed to answer the questions posed.)

In addition, should the development outlined herein result in further information concerning the Veteran's claimed heart disorder, the AOJ should obtain an addendum to the January 2011 VA examination report. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, the AOJ must request all available medical records pertaining to the Veteran's examination or treatment at any time from May 2013 to the present from Scott & White, in particular all reports of the scheduled May 2013 cardiac catheterization, as well as from any other physician the Veteran identifies as having provided treatment for his claimed heart disorder.  All records or responses received must be associated with the claims file. 

2.  Thereafter, if additional pertinent evidence is received regarding a diagnosed heart disorder, the claims file should be returned to the January 2011 VA examiner-or if unavailable, another examiner for an addendum.  For each heart disorder identified, the examiner should indicate whether it as likely as not (50 percent probability or greater) that the disorder was caused by or has been chronically worsened by his service-connected hypertension.  A thorough rationale should be included with any opinion proffered.  

3.  The Veteran's complete claims file must be referred to the examiner who provided the April 2011 VA headache examination.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions.

The examiner must provide a well-reasoned opinion addressing whether it is at least as likely as not that the Veteran's headaches began in or are otherwise directly related to his time on active duty.  In rendering this opinion, the examiner must specifically discuss the Veteran's contentions regarding continuity of symptomatology of his headaches from the in-service head injury to the present, as well as the findings of the December 2015 psychiatric examiner that the Veteran's headaches are due to the in-service head injury.

The examiner must also provide a well-reasoned opinion as to whether it is at least as likely as not that headaches were caused by or has been chronically worsened by his service-connected hypertension.   In the context of any negative opinion, the examiner must discuss the Veteran's claim that his headaches are worse when his blood pressure is elevated.

If the examiner finds the Veteran's headaches to have been aggravated by his hypertension, she must specify the baseline of headaches prior to aggravation, and the permanent, measurable increase in headaches resulting from the service-connected hypertension.  Complete rationale for all opinions expressed must be provided.  

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

(If the examiner is no longer available, the claims file should be referred to another qualified examiner to provide the requested opinion.  If, and only if, the examiner deems it necessary to provide an informed opinion, another examination should be scheduled.)

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


